HOUGH, J.:
1. In an action for slander, the good reputation of plaintiff is presumed in law until attacked. When alleged in the petition and denied in the answer, the reputation of plaintiff becomes an issuable fact, and the denial in the answer whether general or specific is an attack.
2. When the pleadings raise an issue in respect to the good reputation of plaintiff, he may seek to prove it in chief as part of his case, and the admission thereof is not prejudicial error. (Blakeslee v. Hughes, 50 Ohio St., 490, overruled.)
Judgment of the court of appeals reversed and that of the common pleass affirmed.
Marshall, C. J.„ Wanamaker, Robinson, Matthias and Clark, JJ., concur.